UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ee eee ee ee ee ee ee SS ES EE ES EE x
UNITED STATES OF AMERICA, : 19cr0622 (DLC)
“VO : ORDER
JOSE ALVAREZ, a/k/a “Junior”, .
ivr 47
Defendant. : Wek
. TMC

~----------------------+--------------- xX PRPECTRORICALLY PLE

fA

femrtch

2 neta uaar

DENISE COTE, District Judge:

 

gre pete i ee romero tee

The defendant, Jose Alvarez, having requested that his
attorney cbtain a copy of his medical records from the
Metropolitan Correctional Center (“MCC”) in order that his
attorney may assist him in getting him adequate medical care
and in applying for release on bail, it is hereby

ORDERED that the Bureau of Prisons and Warden of the MCC
shall promptly provide Irving Cohen, Esa., counsel for
Alvarez, USM number 87131-9054, a copy of all medical records
in its possession relating to Alvarez.

Dated: New York, New York
April 14, 2020

Ae be

VIDENISE COTE
United ftates District Judge

 

 
